            Case 1:20-cv-03274-VM Document 6-4 Filed 04/27/20 Page 1 of 4




                                                                                          WILLIAM F. MONGAN
                                                                                          +1 212.872.7452
                                                                                          wmongan@akingump.com




                                                       April 20, 2020

VIA E-MAIL (rk@dilendorf.com)

Rika Khurdayan, Esq.
Dilendorf Khurdayan
60 Broad Street, 24th Floor
New York, New York 10004

        Re:      Demand to Inspect Books and Records Pursuant to Delaware Revised Uniform
                 Limited Partnership Act § 17-305

Dear Rika:

        We are counsel to Iterative Capital, L.P. (the “Partnership”) and write in response to your
letter dated April 14, 2020, demanding to inspect certain books and records pursuant to Section
17-305. We have reviewed the Demand1 and consider it deficient under Delaware law. In
particular, we take issue with the broad scope of the requests and the stated purposes for the
demands for inspection.

         Nevertheless, in an effort to avoid the expense and inconvenience of litigation, the
Partnership is willing to produce certain documents. The Partnership is prepared to produce: (i)
the Master Cryptocurrency Purchase Agreements between Partnership entities and any OTC
Entities; (ii) the April 17, 2019 Promissory Note 2 governing the Revolving Loan issued by
Iterative Capital Master, L.P. for use by Iterative OTC, L.L.C. as a trade settlement loan on its
standard form thereof; (iii) a record of transactions facilitated by the OTC on behalf of the Fund
Complex; (iv) financial statements and portfolio holdings as of the closing of the last two fiscal
quarters; (v) the Partnership’s 2018 tax returns (the 2019 tax return has not yet been completed);
and (vi) a redacted list of the contributions made to the Partnership. Any such production would
be subject to (i) a suitable confidentiality agreement and (ii) your client’s acknowledgement that
it will bear the expense of the collection and preparation of such production.

        The substance of the Demand is discussed in more detail below.



        1
           Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in your letter
dated April 14, 2020.
         2
           The Revolving Loan was last repaid on July 25, 2019, and the Promissory Note expired on its Maturity
Date of December 31, 2019.



                 One Bry ant Park | New Y ork, New York 10036-6745 | 212.872.1000 | fax: 212.872.1002 | akingump.com
          Case 1:20-cv-03274-VM Document 6-4 Filed 04/27/20 Page 2 of 4




Rika Khurdayan, Esq.
Dilendorf Khurdayan
April 20, 2020
Page 2

        1. The Demand Fails to Identify a Proper Purpose.

        In the Demand, you identify four “purposes” to support your requests. Not one of them
states a “purpose reasonably related to” the Limited Partner’s interest, and therefore there is no
basis for an investigation. The Demand is a transparent fishing expedition.

         Your first proposed purpose is to “investigate mismanagement, self-dealing, waste and/or
wrongdoing . . . including but not limited to determining whether the General Partner [and
affiliates] profited . . . in violation of their fiduciary duties to the Limited Partner and the
Partnership.” As the Limited Partner is aware, the General Partner and its affiliates do not owe
fiduciary duties to the Limited Partner. Amended and Restated Limited Partnership Agreement
(“LPA”) § 4.5. Even if they did, this alleged purpose is impermissibly vague: “a stockholder
whose stated purpose is investigating mismanagement must provide some evidence to suggest a
credible basis” from which a court could infer possible mismanagement or wrongdoing may
have occurred. In re Plains All American Pipeline, L.P., 2017 WL 6016570, *2 (Del. Ch. Aug. 8,
2017) (internal quotations omitted).

        The Demand’s second purpose is to “investigate whether the General Partner accurately
and fully disclosed . . . the Partnership’s condition . . . in connection with [past activities] and in
connection with [the pending restructuring]”. This “purpose” is ambiguous; it does not seem to
be a purpose as much as a request for “true and full information regarding the status of the
business and financial condition of the limited partnership”. Del. Code Ann. tit. 6, § 17-
305(a)(1). Such information may be available to a limited partner following the enunciation of a
proper purpose, but the simple desire to receive these documents does not qualify. No Delaware
court would countenance such bootstrapping.

        The third purpose you cite is to “exercise the Limited Partner’s rights related to the
contemplated restructuring in an informed manner, where no material or definite terms of the
restructuring have been disclosed to the Limited Partner and where the proposed restructuring
favors Buchanan’s and Dannen’s separate business”. Your characterization is factually wrong
and unsupported by any evidence. On or about March 2, 2020, the Limited Partner received the
Consent and Disclosure Letter: a fifty-page letter that references all relevant information
regarding the proposed restructuring. The Demand’s reference to a “separate business” is
unclear—which business?—and you provide no basis to infer that the restructuring “favors” any
such separate business.
              Case 1:20-cv-03274-VM Document 6-4 Filed 04/27/20 Page 3 of 4




Rika Khurdayan, Esq.
Dilendorf Khurdayan
April 20, 2020
Page 3

        Finally, your fourth suggested purpose is to “obtain information to determine whether the
General Partner [and its affiliates] have performed their duty of loyalty and fair dealing and acted
in good faith . . . .” This purpose is just as flawed as the first: it incorrectly assumes that a duty of
loyalty is owed, and presents no evidence that a breach may have taken place.

          2. The Requests Lack the “Rifled Precision” Required Under Delaware Law.

       The Demand is further and separately deficient because it is manifestly overbroad. “In
determining the proper scope of a books and records demand on a limited partnership, the
Delaware Court of Chancery has relied on case law applying 8 Del. C. s. 220, the corporate
analog to Section 17-305.” Plains American, at *4. A books and records request is limited to
those books and records that are “necessary and essential” to the satisfaction of the stated
purpose. Highland Select Equity Fund, L.P. v. Motient Corp., 906 A.2d 156, 164 (Del. Ch.
2006).

        The wide-ranging, litigation-type requests in the Demand are plainly improper.
Inspection under section 17-305 is not discovery; it is a “limited form of document production
narrowly tailored to the express purpose of the [limited partner] requesting access . . . .” Paul v.
China MedicalExpress Holdings, Inc., 2012 WL 28818, at *6 (Del. Ch. Jan. 5, 2012). As such,
requests must be circumscribed with “rifle precision.” Id. at *8.

        Here, the Demand fails to precisely circumscribe the documents sought, or demonstrate
how they are “necessary and essential” to satisfy the claimed purpose. Even if you had
demonstrated a proper purpose—and you have not—the Demand fails based on the broad scope
of the requests themselves.

       As noted above, and in spite of the Demand’s deficiencies,3 the Partnership is willing to
provide a limited production, which would be subject to a confidentiality agreement and other
reasonable conditions.

          Please let us know how you would like to proceed. We look forward to resolving this
matter.


          3
          The foregoing is not intended, nor shall it be construed, as a complete recitation of the deficiencies in the
Demand, not shall it be construed as a waiver of any rights, remedies or claims which the Partnership may have, all
of which are expressly reserved.
         Case 1:20-cv-03274-VM Document 6-4 Filed 04/27/20 Page 4 of 4




Rika Khurdayan, Esq.
Dilendorf Khurdayan
April 20, 2020
Page 4



                                    Sincerely,

                                    /s/ William F. Mongan


cc:   Brandon Buchanan
